DETAILED ACTION
1.	This action is responsive to the following communication: 05/16/2022 Amendment filed through Request for Continued Examination.    

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 
Allowable Subject Matter
3.	Claims 1, 6-8 and 13-15 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8 and 15, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Goshen teaches the limitation: “identifying a Uniform Resource Locator (URL) associated with at least one content provider and a browser; and customizing said browser by modifying at least one portion of said browser based upon said URL”. 

But the claims recite a different combination of limitation: “during a menu customization stage: storing first data that identifies a first plurality of menu items included in a first base menu; receiving, from a first menu-developer user, second data that identifies a list of menu items to be excluded from the first plurality of menu items to produce a second plurality of menu items that is to be displayed in response to receiving a request for the first base menu from a user, wherein the second plurality of menu items comprises a subset of menu items of the first plurality of menu items and forms a filtered version of the first base menu; and storing the second data; and during a menu requesting stage subsequent to the menu customization stage: receiving a request for the first base menu from a second menu-requesting user in response to the request for the first base menu from the menu requesting user, displaying the filtered version of the first base menu by performing a set of steps comprising: retrieving the first data and the second data, filtering the first plurality of menu items of the first base menu identified in the first data by excluding the list of menu items identified in the second data to produce the second plurality of menu items, and items comprises a subset of menu items of the first plurality of menu items and forms a filtered version of the first base menu; and storing the second data; and during a menu requesting stage subsequent to the menu customization stage: receiving a request for the first base menu from a second menu-requesting user-displaying the second plurality of menu items on the display unit, wherein the filtered version of the first base menu includes the second plurality of menu items.”, that is not suggested or shown by Goshen.

The prior art of McNally teaches another combination, “user-friendly and efficient generation of computerized menus and reservations with handwritten/voice modifications for restaurants and other applications that utilize equipment with nonstandard graphical formats, display sizes and/or applications for use in remote data entry, information management and communication with host computer, digital input device or remote pager via standard hardwired connection, the interne, a wireless link, printer or the like”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        June 1, 2022